DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed March 16, 2022 has been entered.
Claim 16 has been cancelled.
Claim 17 is newly submitted.
Claims 1-15 and 17 are pending.
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on September 24, 2021 is acknowledged.
Claims 1-15 are withdrawn.
New claim 17 is examined on the merits.  While the original restriction requirement stated that Group IV was drawn to use of the isolated nucleotide sequence of SEQ ID NO: 1, claim 16 was also drawn to SEQ ID NO: 2, and therefore claim 17 will be considered to be drawn to the elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite and confusing in reciting at a) “generating variant gene products by TILLING in a pepper plant a pepper APPR2 gene” and at b) selecting a pepper plant of a), given that the wording in a) is confusing as it does not clearly delineate that the TILLING steps would require that a mutated population of pepper plants is produced, mutations are identified in the APPR2 genes of SEQ ID NO: 2 or 14, and then mutant plants that correspond to the mutations in the APPR2 genes are selected.  Then the evaluation of phenotypes of the selected plants would require additional steps, and plants with a desired phenotype would be selected.  Presently, the claim doesn’t make sense in the recitation of “a pepper plant a pepper APPR2 gene”.  The claim does not set forth the steps required in the TILLING method beyond generating variant gene products to result in the production of plants with the desired phenotype.  This method would require mutating a population of plants, and screening and selection of several generations of plants and seeds, including steps for evaluation of phenotypes. 
Claim 17 is also indefinite in the recitation of “manipulating” with regard to speed of ripening or of pigment content, since “manipulating” means to control or influence, but it is unclear what active steps are taken to manipulate these phenotypes, and it is also unclear what the effect would be. Since, control could mean maintaining the same gene expression or changing levels of gene expression, it appears that the claim would encompass situations where there is no change in the genotype or phenotype of the plant, or where there is an unspecified change.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Applicants’ arguments filed March 16, 2022 have been fully considered but they are not persuasive.  Applicants argue that new claim 17 addresses the concerns raised in the rejections.
The Examiner maintains that the new claim still recites “manipulating” and fails to recite sufficient steps for a method of selecting a pepper plant with modified speed of ripening or modified pigment content in the fruits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim is drawn to a method of manipulating the speed of ripening or the pigment content in a pepper plant by generating variant gene products of SEQ ID NO: 2 or SEQ ID NO: 14, wherein said manipulation is affected by genetic modification of said plant introduced by TILLING.  However, there is no written description of using either of these sequences in a method that uses TILLING to introduce a genetic modification.  The only genetic modification disclosed is a G to A substitution in a pepper APRR2 gene of SEQ ID NO: 14 at nucleotide 4379 that results in a truncation of the gene and a white phenotype in the pepper, but there is no disclosure that this mutation is introduced by TILLING.  The claims appear to be drawn to generating variant gene products in SEQ ID NO: 2 or 14 to produce pepper plants with modified speed of ripening or of pigment content in a pepper plant where there is a genetic modification of the plant introduced by TILLING, but there is no description of modification by TILLING or of use of SEQ ID NO: 2 or 14, or possible modifications of these gene, and how any modifications of these genes relate to speed of ripening or of pigment content in any Solanaceous plants.  The specification discloses one single nucleotide polymorphism in SEQ ID NO: 14 that effects pigment content in pepper, yet the claims appear to be drawn to innumerable genetic modifications and their effects on speed of ripening or of pigment content.  It appears that the claims are intended to encompass a large genus of possible structures for conferring numerous functional effects, yet only one has been disclosed.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicants’ arguments filed March 16, 2022 have been fully considered but they are not persuasive.  Applicants argue that new claim 17 addresses the concerns raised in the rejections.
The Examiner maintains that the new claim still encompasses producing a genus of possible plant genotypes conferring the claimed phenotypes, yet only one gene modification has been disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662